DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shintaro Yamada (Reg. No. 72002) on June 7, 2021. The after final amendment filed on April 30, 2021 has been entered. The claims filed with the Request for Continued Examination (RCE) on May 17, 2021 are amended based on the after final amendment filed on April 30, 2021 which have been entered.  The Examiner’s amendment is in regards to the claims filed with the RCE on May 17, 2021. 

The application has been amended as follows: 
Please amend claim 1 by changing “and reading the released charges” in line 5 to “, and by reading the released charges, the charges being released during resetting of the plurality of radiation detecting elements;”.
Please amend claim 1 by change “, wherein the radiographic imaging system comprises a hardware processor” in lines 6-7 to “; and a hardware processor”. 

Please amend claim 4 by changing “radiations” in line 4 and line 7 to “radiation”.
Reasons for Allowance
Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Asai (U.S. 2016/0358330) and Tanaka (U.S. 2015/0070529).
Regarding claim 1:
Asai discloses a radiographic imaging system comprising: 
a plurality of radiation detecting elements ([0027], photodetector array) that is two-dimensionally arrayed ([0027], photodetector array); and 
an image acquiring circuit ([0029], image processing unit) that acquires an image ([0029], image processing) by causing the plurality of radiation detecting elements to accumulate and release charges, and by reading the released charges ([0029], data output from detector is used to reconstruct images), the charges being released during resetting of the plurality of radiation detecting elements ([0029], data output from detector is used to reconstruct images); and
a hardware processor (Fig. 1, 1) that performs:
 a radiograph acquiring process of controlling the image acquiring circuit to successively acquire a plurality of radiographs ([0041], multiple images) while changing at least a binning number (Fig. 2, binning is changed);

 an offset correction process of performing an offset correction on the plurality of radiographs ([0042], offset correction process using multiple offset images and radiation images) by using the plurality of offset images respectively for the plurality of radiographs ([0042], offset correction process using multiple offset images and radiation images), wherein
the plurality of offset images includes a first offset image ([0041]-[0043], off set correction data) and a second offset image ([0041]-[0043], offset correction data), and the plurality of radiographs includes a first radiograph ([0041], first radiation image) and a second radiograph ([0041], second image).
Tanaka teaches an image acquiring circuit ([0031], imaging device) that acquires an image by causing the radiation detecting elements to accumulate and release charges, and by reading the released charges ([0031], charges are accumulated and read ),
acquire a plurality of offset images respectively for the plurality of radiographs in which a binning number ([0037], number of pixels) in resetting the plurality of radiation detecting elements before acquiring the plurality of offset images ([0037], number of pixels) and binning numbers in acquiring the plurality of offset images ([0037], number of pixels) are equal (Fig. 5, S3, number of pixels equal) respectively to a binning number ([0037], number of pixels) in resetting the plurality of radiation detecting elements before acquiring the plurality of radiographs and binning numbers ([0037], number of pixels) in acquiring the plurality of radiographs (Fig. 5, S3, number of pixels equal). 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-5 are allowable by virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884